Citation Nr: 0512640	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  00-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the coccyx.  

2.  Entitlement to service connection for a cervical spine 
disability, claimed as a compression fracture of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of January 2000, by the RO, 
which granted service connection for degenerative changes 
T11-L2, and assigned a 10 percent disabling rating, effective 
August 25, 1999. That decision also denied service connection 
for compression fracture of the cervical spine and for a 
crushed coccyx.

In June 2001, the Board remanded the case to the RO for 
further development.  By a rating action in October 2002, the 
RO increased the rating for degenerative changes of the 
lumbosacral spine at L1-L2, from 10 percent to 20 percent, 
effective May 9, 2002.  A separate rating was assigned for 
degenerative changes of the thoracic spine at T11-T12, 
effective from August 25, 1999.

In a March 2003 decision the Board increased the rating for 
the veteran's lumbosacral spine disability to 30 percent 
disabling prior to May 9, 2002, and assigned a 70 percent 
rating for this disability thereafter, based on a 60 percent 
rating for pronounced intervertebral disc disease, and a 
demonstrable deformity of a vertebral body following 
fracture.  The Board also assigned a 10 percent initial 
rating for degenerative changes of the thoracic spine.  

In September 2003 the Board remanded the issues of 
entitlement to service connection for residuals of an injury 
to the coccyx and the issue of entitlement to service 
connection for a cervical spine disability, claimed as a 
compression fracture of the cervical spine.  These issues are 
now before the Board for further appellate consideration.  

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

Current residuals of an injury to the coccyx have not been 
demonstrated.  


CONCLUSION OF LAW

Residuals of a crushed coccyx injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. 

It also includes provisions that require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
majority held that a VCAA notice letter consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  That 
decision also held that the VCAA notice letter should be sent 
to the veteran prior to the rating action that decided his 
claim.

In an August 2001 letter, the RO informed the veteran of the 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain. This letter in conjunction with 
the statement of the case and supplemental statement of the 
case, advised him of the evidence needed to substantiate this 
claim, and of who was responsible for obtaining what 
evidence.  In addition, the August 2001 notice letter 
informed him that he was to inform the VA of the name of all 
persons who had relevant evidence in their possession. This 
clearly indicated to the veteran the need to provide any 
evidence in his personal possession that pertains to the 
claim.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, the Court's remedy was remand so that the notice 
could be provided.  Id., at 120, 122-4.  The Court went on to 
say, however, "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  Id., at 120.  
The veteran received that remedy when the he was provided the 
August 2001 notice letter.

It does not appear that any clinical evidence relevant to the 
veteran's current claims is available, but not associated 
with the claims folder.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The veteran was afforded a 
recent VA examination of his claimed coccyx disability that 
provided sufficient clinical findings to adjudicate his 
current claim.  

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claim for an 
increased rating for his appendectomy scar with neuroma.  38 
U.S.C.A. § 5103A(a)(2).

I.	Factual Basis 

The veteran's service medical records reveal no findings or 
complaints relating to any injury to, or disability of, the 
coccyx.  No pertinent findings were reported on the veteran's 
September 1972 examination prior to service discharge.  

During private treatment in October 1993 the veteran gave a 
history of an inservice injury, after he was told that he had 
crushed his coccyx.  The impressions were probable lumbar 
strain and probable osteoarthritis.  

Of record are two statements from private physicians in which 
they opine, essentially, that the veteran's low back pain was 
related to falls sustained during service.  

During a June 2003 VA orthopedic examination the veteran 
complained of pain in his "tailbone."  It was noted by the 
examiner that an MRI study performed in 2000 showed a normal 
appearing coccyx.  The diagnoses on the current examination 
included "no deformity of the coccyx."

The doctor opined that the veteran's reported pain in the 
coccyx was more likely than not referred pain from his lumbar 
spine disorder.  

II.	Legal Analysis.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may be granted for disability diagnosed 
after service when the evidence indicates that it had its 
onset during service. 38 C.F.R. § 3.303(d) (2003).  

The veteran's service medical records contain no findings or 
diagnosis indicative of any disability or injury to the 
veteran's coccyx.  The record contains no reference to any 
such disability until 1993 when the veteran gave a history of 
a "crushed coccyx" during service.  Moreover, after a 
recent VA examination and review of the veteran's claims 
folder, the examiner essentially concluded that the veteran 
did not have a disability of the coccyx.  It was noted in 
that regard that an MRI study performed in 2000 showed a 
normal appearing coccyx.  The examiner concluded that any 
pain in the coccyx area was referred pain from the veteran's 
already service connected lumbar spine disability.  

In view of the above, the Board must conclude that service 
connection for a coccyx disability is not warranted since the 
evidence does not show that this disability exists.  The 
veteran's representative has argued that since the veteran 
has pain in the coccyx, this itself constitutes disability 
affecting the coccyx and therefore warrants service 
connection.  However, the medical evidence indicates that 
this pain is essentially radiating from the lumbar spine and 
the veteran is already service connected for his lumbar spine 
disability, which is currently rated as 70 percent disabling.  
This rating encompasses such a symptom as radiating low back 
pain.  To assign a separate rating for such pain would 
therefore constitute the "pyramiding" of a disability 
rating.  The provisions of 38 C.F.R. § 4.14 prohibit this 
practice.  Service connection for a coccyx disability must be 
disallowed.   


ORDER

Service connection for residuals of a coccyx injury is 
denied.  


REMAND

The veteran has contended that he sustained an injury to his 
neck as a result of inservice falls and that he has had 
frequent episodes of neck pain thereafter.  The record 
contains a statement from private physicians who noted the 
veteran's reported history and opined that the veteran's neck 
complaints are related to service.  
On a VA examination conducted in June 2003 an x-ray of the 
cervical spine did not show any evidence of a compression 
fracture to any cervical vertebra, but did show anterior 
osteophytes at C5-C6 and C6-C7.  The diagnoses of the 
examination included degenerative disc disease of the 
cervical spine without radiculopathy or radicular irritation.  
The examiner expressed no opinion of the etiology of this 
cervical spine disorder.  The veteran's representative has 
essentially argued that such an opinion regarding the 
etiology of this disability should be obtained.  

In view of the foregoing, the issue of entitlement to service 
connection for a cervical spine disability is REMANDED for 
the following action.  

1.  The claims folder should be submitted 
to the physician who conducted the June 
2003 VA examination of the veteran's 
cervical spine.  After a review of the 
record, the physician should express an 
opinion, with rationale, as to whether it 
is at least as likely as not that the 
veteran's diagnosed degenerative disc 
disease of the cervical spine is related 
to the veteran's reported injuries 
sustained in falls during service.  If 
the examiner is unavailable, another 
physician should provide the needed 
review and opinion.

2.  Then, the AMC or RO should re-
adjudicate the claim for service 
connection for a cervical spine 
disability.  If the benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


